Exhibit 10.1

RESIGNATION AND

INDEMNIFICATION AGREEMENT




THIS RESIGNATION AND INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered
into effective as of the 31st day of October, 2009 (“Effective Date”) by and
between ZBB Energy Corporation (“ZBB”) and Robert John Parry (“Parry”).

RECITALS

WHEREAS, Parry has been compensated by ZBB in various capacities, most recently
as its President and Chief Executive Officer pursuant to an employment agreement
dated October 4, 2006, as amended from time to time (the “Employment
Agreement”);

WHEREAS, ZBB made payments under the Employment Agreement, as well as under
prior employment or service agreements, to Parry and/or certain entities owned
and/or controlled by Parry, including, without limitation, Battery Management
Partnership Limited and Rosemount Investments, Ltd. (such payees, collectively,
his “Assignees” and such payments, collectively, the “Payments”);

WHEREAS, ZBB may have failed to withhold and pay certain federal and/or state
withholding taxes on the Payments to Parry and/or his Assignees.

WHEREAS, Parry desires to resign his position as a member of the Board of
Directors of ZBB and to take leave from his duties as an officer of ZBB;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned do hereby agree as follows:

1.

Resignation.  Parry agrees to voluntarily resign as a Member of the Board of
Directors of ZBB, effective immediately and without formal Board action.  Parry
reaffirms his resignation as President and Chief Executive Officer to be
effective January 2, 2010 and agrees to a leave of absence with full pay and
benefits from his duties until such time.

2.

Indemnification.  Parry agrees to indemnify and hold ZBB, its officers,
directors and/or its affiliates, harmless from and against any and all liability
or claims, arising from assessments made by the Internal Revenue Service and/or
Wisconsin Department of Revenue, for any tax which should have been withheld
from any of the Payments.  This includes income tax, the employee portion of
social security and Medicare tax and/or any withholding under Subchapter C of
Subtitle A of the Internal Revenue Code of 1986, as amended, and any interest
and penalties thereon.  The indemnification does not cover other assessments
proposed or made against ZBB.  

3.

Notice.  If any demand, claim, suit, audit or inquiry is asserted or instituted
with respect to which ZBB may be entitled to indemnification under Paragraph 1,
above, ZBB shall





promptly notify Parry of the demand, claim, suit, audit or inquiry and the full
details to the extent then known.  ZBB shall, at its own expense, employ counsel
to defend such demand, claim, suit, audit or inquiry.  Parry may employ counsel
to participate in the defense of such asserted demand, claim, suit, audit or
inquiry at his sole expense. Any proposed settlement of any such demand, claim,
or suit must be approved by both ZBB and Parry, with such approval not to be
unreasonably withheld.  The parties agree to cooperate in good faith in the
defense of settlement of any such demand, claim, or suit.

4.

Acceleration of Payments for Tax Payments.  Parry agrees to personally and if
appropriate, cause his Assignees to file and/or amend any federal or state
income taxes to report and pay any agreed upon tax arising from the Payments.
 Parry agrees to provide copies of any such filings and/or amendments to ZBB.
 ZBB agrees to keep such returns confidential by limiting their access to the
board of directors and/or its legal advisors, external accountants or as may be
required by law.  In the event that Parry owes federal and/or state income tax,
the Company shall, upon Parry’s request, accelerate payments due under his
Employment Agreement in an amount not to exceed $100,000 (gross) on or after
each of January 2, 2010 and July 20, 2010 to allow Parry to pay such income tax.
 Upon a request for such acceleration, Parry shall provide documentation to ZBB
that establishes, in ZBB’s reasonable discretion, that the amount of any
accelerated payment is being used to pay such tax.  

5.

Offset.  In the event that Parry does not promptly pay any amounts due
hereunder, ZBB may offset any amounts claimed herein against any amount
otherwise due Parry, whether under his Employment Agreement or otherwise.  In
the event ZBB receives any notice or other indication of a demand, claim, suit,
audit or other inquiry by a governmental agency regarding the Tax, ZBB may, at
its reasonable discretion, deposit all future amounts due Parry in an amount not
to exceed $100,000 in an interest bearing account at its regular banking
institution until such demand, claim, suit, audit or other inquiry is resolved.

6.

Waiver.  Parry knowingly and voluntarily agrees to waive any claim, whether
known or unknown, that he may have or assert against ZBB relating to any
allegation that Parry did not in the past receive, any employment benefits from
ZBB, including but not limited to health insurance, dental insurance or the
ability to participate in the 401(k) plan.

7.

Enforcement.  ZBB and Parry agree that this Agreement can be used as evidence in
any proceeding to enforce this Agreement.  

8.

 Amendment and Waiver.  This Agreement may only be modified, amended,
supplemented or discharged in writing signed by both of the parties hereto.  

9.

Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, successors, legal
representatives and permitted assigns.

10.

Counterparts.  This Agreement may be executed in one or more counterparts by
exchange of original, facsimile or “.PDF” signature pages, all of which shall be
considered one and the same agreement.





2







11.

Governing Law.  This Agreement and the relationships between the parties shall
be governed in all respects by the laws of the State of Wisconsin and the United
States of America.  All lawsuits relating to this Agreement shall be brought in
the federal and state courts located in Milwaukee, Wisconsin, and the parties
consent to the exclusive jurisdiction and venue of such courts.  Any judgment
obtained in such courts shall be enforceable in any other jurisdiction.

12.

Entire Agreement.  All terms, covenants and conditions of this Agreement are
contained herein and there are no other warranties, obligations, covenants or
understandings between Parry and ZBB other than those expressed herein,
including, but not limited to, any communications between the parties respecting
their relationship.  Notwithstanding the foregoing, the parties agree that the
Termination of Employment provision (Article 4; Section 4.2), the Covenant Not
to Compete provision (Article V), the Nonsolicitation provision (Article VI),
the Confidentiality provision (Article VII) and the Assignment and Disclosure of
Inventions and Patents provision (Article VII) of the Employment Agreement,
shall remain in full force and effect.

13.

Assignee Contracts.  Parry agrees that no further amounts are due from ZBB to
any Assignees and further that he will take all necessary and appropriate action
to terminate any and all agreements between ZBB and his Assignees, if any,
effective on the date hereof.

[SIGNATURES ON NEXT PAGE]





3




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written next to their signatures below.

ZBB ENERGY CORPORATION

 

 

 

 

 

By:/s/ William A. Mundell                       

Date:  10/31/09             

 

 

ROBERT JOHN PARRY

 

 

 

/s/ Robert John Parry                                 

Date:  10/31/09             

Robert John Parry

 

 

 














4


